         Case 1:21-cr-00355-RBW Document 16 Filed 05/12/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :       CRIMINAL NO.
                                                  :
              v.                                  :       MAGISTRATE NO. 21-MJ-247
                                                  :
 LORI ANN VINSON and                              :       VIOLATIONS:
 THOMAS ROY VINSON,                               :       18 U.S.C. § 1752(a)(1)
                                                  :       (Entering and Remaining in a Restricted
                        Defendants.               :       Building)
                                                  :       18 U.S.C. § 1752(a)(2)
                                                  :       (Disorderly and Disruptive Conduct in a
                                                  :       Restricted Building)
                                                  :       40 U.S.C. § 5104(e)(2)(D)
                                                  :       (Violent Entry and Disorderly Conduct in
                                                  :       a Capitol Building)
                                                  :       40 U.S.C. § 5104(e)(2)(G)
                                                  :       (Parading, Demonstrating, or Picketing in
                                                  :       a Capitol Building)

                                      INFORMATION

       The United States Attorney charges that:

                                          COUNT ONE

       On or about January 6, 2021, within the District of Columbia, LORI ANN VINSON and

THOMAS ROY VINSON, did knowingly enter and remain in the United States Capitol, a

restricted building, without lawful authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))

                                          COUNT TWO

       On or about January 6, 2021, within the District of Columbia, LORI ANN VINSON and

THOMAS ROY VINSON, knowingly, and with intent to impede and disrupt the orderly conduct

of Government business and official functions, engaged in disorderly and disruptive conduct in

and within such proximity to, the United States Capitol, a restricted building, when and so that
          Case 1:21-cr-00355-RBW Document 16 Filed 05/12/21 Page 2 of 2




such conduct did in fact impede and disrupt the orderly conduct of Government business and

official functions.

        (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
        United States Code, Section 1752(a)(2))

                                        COUNT THREE

        On or about January 6, 2021, within the District of Columbia, LORI ANN VINSON and

THOMAS ROY VINSON, willfully and knowingly engaged in disorderly and disruptive conduct

in any of the Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct

of a session of Congress or either House of Congress.

        (Violent Entry and Disorderly Conduct in a Capitol Building , in violation of Title 40,
        United States Code, Section 5104(e)(2)(D))

                                         COUNT FOUR

        On or about January 6, 2021, within the District of Columbia, LORI ANN VINSON and

THOMAS ROY VINSON, willfully and knowingly paraded, demonstrated, and picketed in a

Capitol Building.

        (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
        United States Code, Section 5104(e)(2)(G))

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793

                                      By:
                                             MARY L. DOHRMANN
                                             N.Y. Bar No. 5443874
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             Phone: (202) 252-7035
                                             Email: Mary.Dohrmann@usdoj.gov

                                                2
